DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Theunissen (11,174,731).
	With regard to claim 1, Theunissen discloses a machine for traversing a mine passage and installing at least one roof bolt (abstract) therein, comprising: 
	a bolt holder (115) for holding the at least one roof bolt; a drill mast (210) for installing the at least one roof bolt in the mine passage; and a guidance system for automatically guiding the machine to a location for installing the at least one roof bolt (col. 4, lines 35-52; col. 5, lines 50-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theunissen (11,174,731) in view of Ecker et al. (DE 3902127 A1).
	With regard to claims 2 and 6, Theunissen discloses a laser and reflective target (col. 4, lines 10-65) however fails to explicitly state the guidance system comprises a laser mounted at a fixed location in the mine passage and a reflective target mounted on the machine in a path of the laser, whereby a position of the laser on the target may be used to control alignment of the machine within the mine passage and a distance sensor.
	Ecker discloses a guidance system for a machine traversing a mine passage (abstract) with a guidance system wherein the guidance system comprises a laser mounted at a fixed location in the mine passage (paras 0004-0005) and a reflective target (10) mounted on the machine in a path of the laser, whereby a position of the laser on the target may be used to control alignment of the machine within the mine passage (para 0005) with a distance sensor (paras 0004, 0005, 0007).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Theunissen and utilize a laser with the reflective target mounted on the machine as taught by Ecker in order to more precisely control the machine as taught by Ecker.
	With regard to claim 3, Theuissen further discloses a camera for capturing the position of the laser (col. 4, lines 35-52).
	
Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theunissen (11,174,731) in view of Ecker et al. (DE 3902127 A1) as applied to claims 2 and 6 above, and further in view of Montgomery (9,464,408).
	With regard to claims 4 and 7, Theunissen, as modified, discloses the invention substantially as claimed however is silent regarding the reflective target is mounted on a gimbal.
	Montgomery discloses a machine with a gimbal for a laser finder (col. 8, lines 16-34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Theunissen and utilize a gimbal as taught by Montgomery in order to stabilize the reflective target.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theunissen (11,174,731) in view of Ecker et al. (DE 3902127 A1) as applied to claim 2 above, and further in view of Ohtomo et al. (5,936,721).
	With regard to claim 5, Theunissen, as modified, discloses the invention substantially as claimed however is silent regarding a transparent or translucent target placed in series with the reflective target.
	Ohtomo discloses a guiding apparatus with a laser (70) and a reflective target (71) wherein a transparent or translucent target (72) placed is in series with the reflective target (col. 12, lines 59-66).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Theunissen and utilize a transparent or translucent target as taught by Ohtomo in order to ensure the machine is aligned as desired. 

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theunissen (11,174,731) in view of Ecker et al. (DE 3902127 A1) as applied to claim 6 above, and further in view of Bjerngren et al. (5,114,279).
 	With regard to claim 8, Theunissen, as modified, discloses the invention substantially as claimed however is silent regarding the bolt holder comprises a storage pod for holding a plurality of roof bolts, and a manipulator for individually feeding the roof bolts from the storage pod for installation.
	Bjerngren discloses a roof bolt machine comprising a bolt holder that comprises a storage pod (6) for holding a plurality of roof bolts (8), and a manipulator (9) for individually feeding the roof bolts from the storage pod for installation (abstract). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Theunissen and utilize a storage pod as taught by Bjerngren in order to provide an efficient means to reload the bolter.

	With regard to claim 9, Theunissen, as modified, discloses the invention substantially as claimed however is silent regarding the bolt holder comprises a carousel for holding a plurality of roof bolts.
	Bjerngren discloses a roof bolt machine with a bolt holder comprising a carousel (6) for holding a plurality of roof bolts (8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Theunissen and utilize a carousel as taught by Bjerngren in order to provide an efficient means to reload the bolter.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
09/21/2022